DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-15 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claim 4, it is unclear if “a compressible sealing interface” is further defining the non-inflatable sealing interface introduced in claim 1 or introducing an additional sealing interface. The metes and bounds of the claim cannot be ascertained.	
	With regard to claim 5, the claims states “a lateral seal for sealing together the first and second barrier modules”. It is unclear if this lateral seal is referring to the inflatable and non-inflatable co-operable sealing interfaces introduced in claim 1 or additional sealing means. The metes and bounds of the claim cannot be ascertained.
	With regard to claim 8, it appears the claim is reiterating (lateral seal being inflatable) limitations already introduced in parent claim 1. The metes and bounds of the claimed cannot be ascertained.
	With regard to claim 10, it is unclear which barrier modules, first, second, or both, are being referred to by the phrase “the frame seal and the lateral seal”.
	 With regard to claim 14, it is unclear which barrier modules, first, second, or both, are being referred to by stating “the frame”.
With regard to claim 23, the phrase “optionally” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. 

Allowable Subject Matter
Claims 1, 16-22, and 24-28 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
	the cited prior art, either alone or in any reasonable combination, fails to teach or suggest all the limitations of the independent claim(s).  Stowable flood barrier systems are known such as those taught by Adler et al. (10,975,538), Kelly (9,689,129), and Waters, Jr. (9,458,588). Furthermore, inflatable seals are known such as those taught by Gujer (2015/0117952) and Rorheim (2004/0096275). However, the cited prior art lacks co-operable seals between the first barrier and second barrier with the first barrier comprising an inflatable seal and the second barrier comprising a non-inflatable seal in combination with the panel details as required by the independent claim(s) and it would not have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prior art to achieve applicant’s invention without the benefit of hindsight and applicant’s own disclosure.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
9/27/2022